Citation Nr: 1751413	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  15-41 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was obtained to reopen a claim for degenerative disc disease of the lumbar spine.  

2.  Whether new and material evidence was obtained to reopen a claim for degenerative disc disease of the cervical spine.  

3.  Entitlement to service connection for hypertension (claimed as high cholesterol and high triglycerides).

4.  Entitlement to service connection for bilateral blindness.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include polysubstance abuse.

6.  Entitlement to service connection for a traumatic brain injury (TBI).

7.  Entitlement to an initial rating in excess of 30 percent for insomnia.

8.  Entitlement to a compensable rating for bilateral hearing loss prior to December 6, 2013, and in excess of 10 percent from December 6, 2013.

9.  Entitlement to a compensable rating for migraine headaches.

10.  Entitlement to an effective date earlier than December 6, 2013, for the award of service connection for insomnia.

11.  Entitlement to an effective date earlier than December 6, 2013, for the award of service connection for migraine headaches.

12.  Entitlement to an effective date earlier than December 6, 2013, for the award of service connection for tinnitus.

13.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from May 1977 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2014 and March 2016 by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The service connection claims adjudicated by the RO regarding polysubstance abuse and a mental health condition have been combined and are addressed on the title page in the claim for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009 (an initial service connection claim for a specific psychiatric disorder should include other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim).  The increased rating and earlier effective date claims for bilateral hearing loss are also combined for administrative convenience.  The Veteran and his attorney waived Agency of Original Jurisdiction (AOJ) consideration of additional evidence obtained in support of the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral blindness, an acquired psychiatric disorder, and a TBI and entitlement to increased ratings for insomnia, migraine headaches, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.








FINDINGS OF FACT

1.  An unappealed June 2008 rating decision denied entitlement to service connection for degenerative disc disease of the lumbar and cervical spines.

2.  Evidence added to the record since the June 2008 rating decision does not raise a reasonable possibility of substantiating the service connection claims.

3.  A hypertension disability is not shown by the evidence of record; high cholesterol and high triglycerides are laboratory findings and are not disabilities for VA compensation purposes.

4.  The Veteran's service-connected bilateral hearing loss prior to December 6, 2013, was manifested by no worse than Level I hearing acuity in his right ear and Level I hearing acuity in his left ear; and from December 6, 2013, by no worse than Level IV hearing acuity in his right ear and Level IV hearing acuity in his left ear.

5.  An unappealed June 2008 rating decision denied entitlement to a compensable rating for bilateral hearing loss, and the evidence does not include factually ascertainable evidence demonstrating that an increased 10 percent rating was warranted earlier than December 6, 2013.

6.  The Veteran's initial claims for entitlement to service connection for tinnitus, migraine headaches, and insomnia were received by VA on December 6, 2013, and service connection for these disabilities was established effective from that date.








CONCLUSIONS OF LAW

1.  The June 2008 rating decision, which denied the Veteran's claims of entitlement to service connection for degenerative disc disease of the lumbar and cervical spines, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  New and material evidence was not received, and the claims for entitlement to service connection for degenerative disc disease of the lumbar and cervical spines are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for hypertension (claimed as high cholesterol and high triglycerides) have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for a compensable rating for bilateral hearing loss prior to December 6, 2013, and in excess of 10 percent from December 6, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400, 4.85, 4.86 Diagnostic Code 6100 (2016).

5.  The criteria for an effective date earlier than December 6, 2013, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.400 (2016).

6.  The criteria for an effective date earlier than December 6, 2013, for the award of service connection for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.400 (2016).

7.  The criteria for an effective date earlier than December 6, 2013, for the award of service connection for insomnia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney has raised any issue with the duty to notify or duty to assist as to the issues addressed in this decision.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

The United States Court of Appeals for Veterans Claims has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A June 2008 rating decision denied entitlement to service connection for degenerative disc disease of the lumbar and cervical spines.  The RO essentially determined that there was no competent medical evidence relating these conditions to his active service.  The Veteran was advised of the decision, but did not appeal.  There is no indication that new and material evidence was received within a year of the decision.  The decision, therefore, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

The Board finds that the evidence received since the June 2008 rating decision does not raise a reasonable possibility of substantiating the claims.  No relevant medical evidence was obtained.  The Veteran's statements as to having cervical and lumbar spine disorders as a result of service are essentially the same as those considered in his earlier claims.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

In sum, the evidence added to the record as to these matters is essentially cumulative of the evidence previously considered.  There is no indication that the newly-obtained evidence could, if the claims were reopened, reasonably result in substantiation of the service connection claims.  The claims may not be reopened.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends, in essence, that he has hypertension and/or high cholesterol and high triglycerides as a result of active service.  Service treatment records and post-service medical reports are negative for complaint, treatment, or diagnosis related to hypertension.  VA treatment records include findings of hyperlipidemia, high cholesterol, and high triglycerides and show the Veteran has been prescribed medication for cholesterol control.  

Based upon the evidence of record, the Board finds that a hypertension disability is not shown by the evidence of record.  The Board further finds that high cholesterol and high triglycerides are laboratory test findings and are not disabilities for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.)  The evidence of record includes VA and non-VA treatment records noting a history of hyperlipidemia and findings of high cholesterol and high triglycerides, but include no indication of diagnosis of treatment for hypertension.  Nor has the Veteran identified any signs or symptoms of a hypertension disability manifest during the appeal period.  The available medical evidence is adequate for a determination as to this matter.  


Consideration has also been given to the Veteran's personal assertion that he has hypertension and/or high cholesterol and high triglycerides as a result of active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The claimed hypertension disability at issue is not a condition that is readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for hypertension (claimed as high cholesterol and high triglycerides) is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

Increased Rating Claim

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  

VA regulations provide a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2016).  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  

A hearing examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test using the Maryland CNC test and a puretone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016).  

Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The effective date for an award of disability compensation for increased rating  claims shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  An earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2016).

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2016).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran asserts that his service-connected hearing loss disability is more severely disabling than indicated by the present ratings.  In correspondence received by VA on December 6, 2013, the Veteran requested an increased rating for his hearing loss.  He provided a copy of a medical article, "Hearing loss and employment in the United States," in support of his claim.

A June 2008 rating decision denied entitlement to a compensable rating for bilateral hearing loss.  The Veteran was notified on the decision at his address of record in June 2008.  He filed a claim for an increased rating for his hearing loss disability on December 6, 2013.

On VA authorized audiological evaluation in May 2014, pure tone thresholds, in decibels, were as follows:  in the right ear: 45 (500 Hz.), 60 (1000 Hz.), 65 (2000 Hz.), 60 (3000 Hz.), and 50 (4000 Hz.); and in his left ear:  50 (500 Hz.), 60 (1000 Hz.), 70 (2000 Hz.), 65 (3000 Hz.), and 60 (4000 Hz.).  Averages for VA ratings purposes were 58.75 in right ear and 63.75 in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 80 percent in the left ear.  The test findings were considered to be valid.  The diagnoses included sensorineural hearing loss in the right and left ears.  It was noted that the Veteran reported he had difficulty hearing conversational speech.

Based upon the evidence of record, the Board finds the Veteran's service-connected bilateral hearing loss prior to December 6, 2013, was manifested by no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear (which warrant a 0 percent rating); and that from December 6, 2013, by no worse than Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear.  The May 2014 VA examination findings are found to be persuasive and are shown to have been based upon the requisite testing criteria.  There is no factually ascertainable evidence demonstrating that a 10 percent rating was warranted prior to December 6, 2013.  The claims are denied.  

The audiometric testing of record is shown to have adequately evaluated the Veteran's hearing ability consistent with VA regulations.  It is clearly contemplated that the Veteran's service-connected hearing loss disability results in some degree of communication impairment.  The May 2014 VA examiner admitted as much in the report.  However, the reported puretone and speech discrimination scores were found to be valid.  Based upon the evidence of record, the Veteran's hearing loss disability is found to be not more severe than indicated by the present ratings under the conditions of daily life.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Board also finds that the Veteran's statements may not be construed as raising the issue of entitlement to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321 (2016).  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  No additional action as to this matter is required.

Earlier Effective Date Claims

VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (effective prior to March 24, 2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  The Board, however, is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA law provides that the effective date for an award of disability compensation for an original claim shall be the date of receipt of the claim, or the date entitlement arose, whichever is later, unless the claim is received within one year of separation from service.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  

The Veteran's initial claims for entitlement to service connection for tinnitus, migraine headaches, and insomnia were received by VA on December 6, 2013.  Service connection for these disabilities effective from that date was established in a June 2008 rating decision.  There is no evidence of any earlier claim as to these matters.  Therefore, the claims for earlier effective dates are denied.


ORDER

The application to reopen a previously denied claim for service connection for degenerative disc disease of the lumbar spine is denied.

The application to reopen a previously denied claim for service connection for degenerative disc disease of the cervical spine is denied.

Entitlement to service connection for hypertension (claimed as high cholesterol and high triglycerides) is denied.

Entitlement to a compensable rating for bilateral hearing loss prior to December 6, 2013, and in excess of 10 percent from December 6, 2013, is denied.

Entitlement to an effective date earlier than December 6, 2013, for the award of service connection for insomnia is denied.

Entitlement to an effective date earlier than December 6, 2013, for the award of service connection for migraine headaches is denied.

Entitlement to an effective date earlier than December 6, 2013, for the award of service connection for tinnitus is denied.





REMAND

In light of the medical opinions of record, the Board finds that additional development is required for adequate determinations of the remaining issues on appeal.  The service connection claims for bilateral blindness, an acquired psychiatric disorder, and residuals of TBI and the increased rating claims for insomnia (a neurosis) and migraine headaches are found to be inextricably intertwined claims.  The available record includes VA and private medical opinions, including in May 2014 and June 2015, as to diagnoses and etiology for the acquired psychiatric disorders provided in this case that cannot be reconciled.  The May 2014 VA examiner provided diagnoses of primary insomnia and polysubstance abuse in full remission and the June 2015 private examiner provided diagnoses of depressive disorder due to another medical condition and insomnia disorder.  The June 2015 examiner further found that the Veteran's service-connected insomnia, tinnitus, and hearing loss disabilities were more likely than not aggravating his depressive disorder.  A May 2014 VA eye disabilities examiner also found that the diagnoses of early bilateral cataracts and nystagmus appeared to be neurological disorders.  A complete neurological work-up was considered to be necessary to determine the etiology for the Veteran's blindness.  

Additionally, a February 2016 TBI examiner found there was no pathology for a diagnosis of TBI, but the examiner is not shown to have considered pertinent service and post-service treatment records indicating head injuries during and after service.  Service treatment records show the Veteran reported having his head hit the steering wheel of his vehicle in a July 1978 MVA and a December 1978 X-ray study noted he had been hit in the head with a piece of lumber.  Post-service records show multiple head injuries, including a February 1999 private treatment report noting a fall with a likely minor head injury and VA treatment reports dated in October 2007 noting a head injury when he was hit by falling pallets while working in a warehouse, dated in September 2008 noting a five minute loss of consciousness after walking into a ceiling fan, and dated in September 2015 noting a history of multiple traumas to the head and a gunshot wound.

As to the polysubstance abuse matter on appeal, the Board notes that service connection cannot be granted for an alcohol- or drug-related condition as a primary disability.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(d) (2016).  VA law precludes compensation for primary alcohol abuse disabilities, for secondary disabilities that result from primary alcohol abuse, and for willful misconduct; however, secondary service connection may be established "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds VA medical examinations are required.  Prior to any examination, up-to-date VA treatment records should be obtained.  The TDIU issue on appeal is deferred pending further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for a complete neurological work-up and opinions as to:

(A)  Whether it is at least as likely as not (50 percent probability or greater) that he has present bilateral blindness or residuals of TBI that:

a. had its onset in service, 
b. is etiologically related to his active service, to include as a result of a head injury. 

(B)  The current nature and extent of his service-connected migraine headaches.  

All necessary tests and studies should be conducted.  The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other evidence of record.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Upon completion of directive #2, schedule the Veteran for a VA mental disorders examination, by a psychiatrist if feasible, for opinions as to:

(A)  Whether it is at least as likely as not (50 percent probability or greater) that he has present an acquired psychiatric disorder that:

a. had its onset in service, 
b. is etiologically related to his active service, to include as a result of a service-connected disability, and
c. if a diagnosis of a polysubstance abuse disorder, or similar diagnosis, is provided, whether there is clear medical evidence establishing that the disorder is indeed caused by a primary service-connected disability and whether the disorder is due to willful wrongdoing.

(B)  The current nature and extent of his service-connected insomnia.  

All necessary tests and studies should be conducted.  The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other evidence of record.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


